                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


                                                     MDL Case No.: 8:19-MD-02879-PWG
  IN RE: MARRIOTT
  INTERNATIONAL, INC. CUSTOMER                       Individual Case No.: 8:18-CV-03755-PWG
  DATA SECURITY BREACH
  LITIGATION                                         Honorable Paul W. Grimm


 THIS DOCUMENT RELATES TO ALL
 ACTIONS


                                 NOTICE OF APPEARANCE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       Please enter my appearance as counsel in this case for Plaintiff Donna Hiteshew.

       I certify that I am admitted to practice in this Court pro hac vice.


Dated: February 21, 2019                      Respectfully submitted,

                                              /s/ Eve-Lynn J. Rapp
                                              Eve-Lynn J. Rapp
                                              erapp@edelson.com
                                              Edelson PC
                                              123 Townsend Street
                                              Suite 100
                                              San Francisco, California 94107
                                              Tel: 415.212.9300
                                              Fax: 415.373.9435

                                              Attorney for Plaintiff Donna Hiteshew




                                                 1
                                CERTIFICATE OF SERVICE

        I hereby certify that on February 21, 2019, I electronically filed the foregoing document
with the Clerk of the Court, using CM/ECF. I also certify that the foregoing document is being
served this day on all counsel of record via transmission of Notices of Electronic Filing
generated by CM/ECF.

                                             /s/ Eve-Lynn J. Rapp
                                             Eve-Lynn J. Rapp




                                                2
